Grant, J.
{after stating the facts). Petitioner is not entitled to the relief sought unless an unbending rule of law gives it to him. He knew that his taxes were unpaid, and that proceedings were instituted in 1901 for the sale of his land. The county treasurer had written him of the pendency of the suit, and that his land would be sold unless his taxes were paid. To this he paid no attention, did not appear in the suit, or even at the sale, to make protest. Nearly three months after the sale and after confirmation he applies to the court to have the sale set aside for the reason that the action of the auditor general in setting aside the sales in 1895 and 1896 is invalid. The cancellation of the sales for these years and the proceeding by the auditor general in 1901 to resell the land were not prejudicial to the rights of the petitioner; on the contrary, they were to his advantage, for it gave him another opportunity to pay his taxes. Petitioner was entitled to redeem from this sale by complying with Act No. 229, Pub. Acts 1897. Instead of complying with this - statute, he chose to resort to this suit. We think his conduct estops him from now insisting upon this irregularity of the auditor general in canceling the sales and readvertising his land.
We are further of the opinion that the court could not open the decree, under Brooks v. Auditor General, 119 Mich. 329 (78 N. W. 125), and Shefferly v. Auditor General, 120 Mich. 455 (79 N. W. 693). The court had juris*649diction to pass upon the question of the validity of this .action of the auditor general. It did so, held the action valid, and entered the decree in pursuance of which the land was sold. After confirmation the court had no jurisdiction to set aside the sale, except for the reasons mentioned in section 70 of the general tax law (1 Comp. Laws, § 3893), or. where the court had no jurisdiction. The only relief, under these facts, the law affords petitioner, is that provided by Act No. 229, Pub. Acts 1897.
Decree reversed, and petition dismissed.
The other Justices concurred.